DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/992,178 and 61/026,517, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications listed do not provide description of ECG sensors, oxygen saturation or algorithms/flowchart/pseudocode describing arrhythmia detection, and/or fall detection. 

Please see MPEP § 2161.01 for additional guidance on adequate written description for computer-implemented functional claim limitations.
Response to Arguments
Applicant’s remarks filed 2/9/2022 have been fully considered but they are not persuasive. 
With respect to the priority date given to the instant application, Applicant makes reference to a sentence in the provisional application 61/026,517: “More advanced units 
In general, Applicant has not argued or with evidence shown that the features in the invention are disclosed in the priority applications. Instead, Applicant has made a blanket statement that they are disclosed, and made no attempt to point out the sufficient support for each and every claim feature that is under disputed priority. Therefore, these remarks are moot.
With respect to the rejections under 35 U.S.C. § 103 to Tran in view of Farringdon, Applicant generally alleges that Tran and Farringdon would not be obvious to combine, because Farringdon teaches an upper armband monitoring device “not designed to be worn on the wrist” and because Farringdon “teaches away from the claimed subject matter.” (Remarks, p. 9)
First, it’s noted that the claims are directed to a device that is capable of being worn on a wrist, a “wrist-wearable” device. This is an intended use of the device, not a structural difference between the claimed invention and the art.
Second, the teachings in Farringdon that Applicant relies upon: Farringdon ¶[0019] and ¶[0020] are not referencing the invention of Farringdon or the invention of Tran. There is no teaching in Farringdon that specifically discredits wrist-worn devices as an entire category for monitoring ECG in a continuous manner. Applicant has replicated these paragraphs of Farringdon on p. 9 and p. 10 of the Remarks filed 2/9/2022. 
particular wrist-worn ECG device that requires a wearer to touch a secondary electrode in order to monitor ECG and states that this type of ECG circuit is not suitable for monitoring ECG continuously. This is not disputed by the Examiner, however, neither the invention of Tran nor the invention of Farringdon incorporates an ECG monitoring circuit that requires a secondary electrode to be touched by the user. This teaching in ¶[0019] of Farringdon is irrelevant to the rejection.
In ¶[0020], Farringdon summarizes another particular wrist-worn ECG device by another inventor (Matsumara) as disclosing a signal that is “not resembling an ECG.” Once again, this particular invention is not used in the rejection and is irrelevant to the rejection. Farringdon does not discredit, or discuss, the invention of Tran. Furthermore in ¶[0020], Farringdon specifically does not discredit the invention as discussed in the instant paragraph, instead stating “No teaching or suggestion of the efficacy of this method for the identification of heart rate or other heart related parameters is made.” Furthermore, the inventive concept of the Matsumara device as discussed in ¶[0020] isn’t even ECG sensing in the wrist-worn device but rather a different sensing modality using electrodes that incorporates a subtraction and analysis of the resulting signal. Matsumara in fact points out that this is not an ECG method. Therefore, any discrediting that exists for the invention of Matsumara (which the Examiner does not concede) is irrelevant to ECG methods performed on wrist-worn device.
As these remarks are unpersuasive, the rejection is made final.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 29-32, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Patent No. 10,610,111,) hereinafter referred to as Tran; in view of Farringdon et al. (U.S. Patent Application Publication No. 2014/0221849, cited in the PTO-892 dated 6/14/2021, reference designation C) hereinafter referred to as Farringdon.
Regarding claim 1, Tran teaches a wrist-wearable device configured to be worn by a user (referred to by Tran as the patient, element 30), the wrist-wearable device (col. 12, lines 35-end) comprising: 
a detection circuit configured to detect an electrocardiogram (ECG) of a user (col. 12, line 39); 

a heart rate sensor configured to detect a heart rate of the user (col. 77, lines 45-46 for a piezoelectric transducer, and this may be performed by either the pulse oximeter or ECG as noted in col. 1, lines 45, and 55-56, col. 13, lines 11-23, etc.); 
a processor configured to detect arrhythmia by analyzing ECG of the user (col. 101, lines 50-67 and col. 102, lines 1-9);
a display (Fig. 6A, element 1382, col. 51, lines 35-39) configured to visually output a first signal indicating the oxygen saturation level (col. 50, lines 49-end and col. 6, lines 58-59 and col. 13, line 40) and a second signal indicating the heart rate (as cited for oxygen saturation and col. 40, lines 1-5, etc. all of the monitored physiological data is explicitly used with the display and optional software applications); 
a housing configured to connect to a wrist band (Fig. 6A, col. 48, lines 25-37); and 
a transceiver configured to transmit a fourth signal to an external device, the fourth signal indicating a condition of the user (col. 4, lines 55-end and col. 5, lines 1-9); 
an accelerometer configured to detect an acceleration of the wrist-wearable device (col. 39, lines 32-37); and 
a location service circuit configured to identify a location of the wrist-wearable device (col. 3, lines 26-29, col. 6, lines 10-12, etc.).
Tran further discusses broadly detecting arrhythmias using ECG data (Fig. 21, col. 101, lines 50-67 and col. 102, lines 1-9) and sending a signal to a display that an arrhythmia is occurring (Fig. 21, col. 101, lines 50-67 and col. 102, lines 1-9, and col. 
However, Tran does not specifically discuss detecting atrial fibrillation using ECG.
Attention is brought to the Farringdon reference, art in the same technical field, which teaches an arm worn device comprising electrodes, and analyzing ECG data to detect atrial fibrillation (¶[0135]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the ECG analysis algorithms of Tran to include atrial fibrillation detection, as taught by Farringdon, because “continuous monitoring of this type, coupled with the ability to event- or time-stamp the data in real time, provides the ability to titrate the application of drugs or other therapies and observe the immediate and long term effects thereof,” (Farringdon ¶[0135]).
Regarding claim 12, the claim is directed to substantially the same subject matter as claim 1 and is rejected under substantially the same potions of Tran and Farringdon.
Regarding claim 29, Tran, as modified by Farringdon, teaches the wrist-wearable device of claim 1.
Tran further teaches wherein the location service circuit comprises a Global Positioning System (GPS) device configured to receive GPS signals from a GPS network and to identify the location of the wrist-wearable device based on the GPS signals (col. 12, lines 63-end).
Regarding claim 30, Tran, as modified by Farringdon, teaches the wrist-wearable device of claim 1.
Tran as modified, further teaches wherein the condition of the user indicated by the fourth signal comprises the ECG, that the user is experiencing atrial fibrillation, the oxygen saturation level, the heart rate, the acceleration of the wrist-wearable device, and the location of the wrist-wearable device (Tran col. 12, lines 35-end, col. 13, lines 1-10, Farringdon ¶[0135]).
Regarding claim 31, Tran, as modified by Farringdon, teaches the wrist-wearable device of claim 1.
Tran further teaches wherein the external device comprises a computer or a mobile phone (col. 1, lines 55-60, col. 10, lines 1-6, col. 121, lines 54-end).
Regarding claim 32, Tran, as modified by Farringdon, teaches the wrist-wearable device of claim 1.
Tran as modified further teaches wherein the transceiver is further configured to transmit a fifth signal indicating that the user is experiencing atrial fibrillation (Tran col. 42, lines 28-42) and the location of the wrist-wearable device at the time that the user is experiencing atrial fibrillation (Tran col. 39, lines 51-56, Farringdon ¶[0135]).
Regarding claim 34, Tran, as modified by Farringdon, teaches the wrist-wearable device of claim 1.
Tran further teaches wherein the wrist-wearable device is a watch (Fig. 6A).
Regarding claim 35, Tran, as modified by Farringdon, teaches a system comprising: the wrist-wearable device of claim 1 (see rejection of claim 1); and the external device (Tran: col. 1, lines 51-60 e.g.).
Regarding claim 36-37 and 40, the claims are directed to substantially the same subject matter as claims 13, 29, and 34, and are rejected under substantially the same sections of Tran and Farringdon.
Regarding claim 38, Tran, as modified by Farringdon, teaches the wrist-wearable device of claim 36.
Tran teaches further comprising: a processor configured to: 
detect a fall of the user based on the acceleration (col. 47, lines 37-54 one example, also col. 76, lines 1-7), wherein the second signal indicates the location of the wrist-wearable device at the time of the fall  (col. 39, lines 51-56).
Regarding claim 39, Tran, as modified by Farringdon, teaches the wrist-wearable device of claim 12.
Tran further teaches further comprising: memory storing data indicative of the ECG (col. 39, lines 17-23, e.g.).
Claims 5-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Patent No. 10,610,111,) hereinafter referred to as Tran; in view of Farringdon et al. (U.S. Patent Application Publication No. 2014/0221849, cited in the PTO-892 dated 6/14/2021, reference designation C) hereinafter referred to as Farringdon; in view of Johnson et al. (U.S. Patent Application Publication No. 2016/0128626,) hereinafter referred to as Johnson.
Regarding claim 5, Tran, as modified by Farringdon, teaches the wrist-wearable device of claim 1.
Tran does not teach output device configured to output a fifth signal that guides a rescuer in performing cardiopulmonary resuscitation (CPR) on a patient.
Attention is brought to the Johnson reference, which teaches a wrist-wearable monitoring device and system including sensors that monitor a user (referred to as rescuer in Johnson) wearing the device (¶[0017], comprising: an output device configured to output a fourth signal that guides the user in performing cardiopulmonary resuscitation (CPR) (feedback ¶[0070], ¶[0079]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrist-wearable device of Tran to include a CPR coaching system, as taught by Johnson, because it improves CPR performed by the wearer, including implementations on consumer wearables such as fitness bands (Johnson, ¶[0107]).
Regarding claim 6, Tran, as modified by Farringdon and Johnson, teaches the wrist-wearable device of claim 5.
Johnson further teaches wherein the fifth signal is a timed auditory or visual signal associated with administering chest compressions to the patient (¶[0094]).
Regarding claims 19-20, the claims are directed to substantially the same subject matter as claims 5-6 and are rejected under substantially the same sections of Tran, Farringdon, and Johnson.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Patent No. 10,610,111,) hereinafter referred to as Tran; in view of Farringdon et al. (U.S. Patent Application Publication No. 2014/0221849, cited in the PTO-892 dated 6/14/2021, reference designation C) hereinafter referred to as Farringdon; further in view of Centen et al. (U.S. Patent Application Publication No. 2008/0171311,) hereinafter referred to as Centen.
Regarding claims 8 and 15, Tran, as modified by Farringdon, teaches the wrist-wearable device of claims 1 and 12.
Tran further teaches memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
determining that the acceleration is indicative of a fall (col. 47, lines 37-54 one example, also col. 76, lines 1-7).
Tran does not teach communicating a signal indicating the location of a nearby defibrillator.
Attention is brought to the Centen reference, which teaches a wrist-wearable system for use during resuscitation, including determining a location of a defibrillator (¶[0132] base unit comprising defibrillator) within a distance of the location of the wrist-wearable device (¶[0129] within communication distance), and wherein the transceiver is further configured to transmit a fourth signal indicating the location of the defibrillator (¶[0130] base unit location).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrist-worn monitor of Tran to include a communication with a nearby defibrillator in case of emergency, because it improves outcomes in out-of-hospital cardiac events, which can comprise the difference between survival and death for a significant at-risk population (Centen ¶¶[0003-0012]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.L.S/Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792